Order, Supreme Court, Bronx County (Alan Saks, J.), entered August 21, 2008, which, inter alia, denied defendants-appellants’ motion for summary judgment dismissing the complaint as against them, unanimously affirmed, without costs.
The conflicting testimony of plaintiffs and defendants-appellants’ building manager and the certified weather reports from weather stations in the areas around Yonkers, where the accidént occurred, raise an issue of fact whether there was a “storm in progress” in Yonkers at the time of the accident (see Krause v City of New York, 152 AD2d 473 [1989], lv denied 76 NY2d 714 [1990]).
We have considered defendants-appellants’ argument as to the admissibility of plaintiffs’ expert’s affidavit and find it unavailing. Concur—Saxe, J.P., Sweeny, Moskowitz, Acosta and Richter, JJ.